Title: To George Washington from Major General John Sullivan, 21 August 1778
From: Sullivan, John
To: Washington, George


          
            Dear General.
            Head Quarters before Newport [R.I.] Augt 21st P.M. [1778]
          
          I have within this hour had the honor of receiving your favor and am happy in having it
            in my power to relieve your Excellency from the state of anxiety you are in for the
            Counts safety. He last evening appeared of this harbour
            & I was soon after surprised with the inclosed letter from Count d’Cambis who
            was dispatched in a frigate by the Admiral for the purpose of more speedily conveying
            the intelligence it contains. From it your excellency
            will learn, the situation of the languedoc & another ship of the line—the former
            having lost all her masts, the latter her fore-mast in the late storm—as also the
            seperation of a 74 gun ship during the gale, which has not joined the squdron as yet.
            Thier success was by no means adequate to our expectations—The Senegal of eighteen Guns
            and a bomb-Ketch are the only prizes they have taken—In
            consideration (I suppose) of his loss Count d’Estain had almost determined to sail for
            Boston and refit without touching upon this Island & it is manifest from the
            letter I have the honor to transmit your excellency that to co-operate with us was not
            his motive for, or intention in calling—As soon as I discovered this, I detached General
            Greene & the Marquiss and Colonel Langden one of the Continental ship agents to
            confirm him in the validity of the following assurance—viz. That it was as practicable
            and more convenient to repair his ships in this harbor than in that of Boston—That the
            danger of being blocked up in either was the same, as a superior fleet could as easily
            effect it in the latter as they could in the former. That there was a certainty in our
            being able to reduce the Island in a few days with his  assistance—In
            short I made use of every argument that could incline him to desist from his purpose and
            partake of our glory and our danger—concluding with a request that should he
            notwithstanding what was offered persist in his resolution of sailing he would at least
            leave the land forces he had on board. I would feign hope my arguments have had the
            desired weight with him as he has since stood in and anchored near the Town. General
            Greene and the Marquiss have not yet returned—nor have I heard from them, but shall
            communicate the Counts answer as soon as it comes to hand—He could not have wanted water
            in his cruize as I had taken every possible method of supplying him with it. And I shall
            continue to furnish him with every necessary that he may want or I can procure. In order
            to do this I beg your Excellency would give orders that provisions should be forwarded
            as expeditiously as possible for their use, as it may not be in my power to supply them
            with such quantities as he may require.
          The enemy soon after we had opened a four gun battery (18 pounders) evacuated a redoubt
            that was most exposed to its fire—I have since raised
            batteries far advanced of this, and shall to-morrow morning have twenty eight pieces of
            heavy cannon playing at an inconsiderable distance, upon their works—These well served
            will (I doubt not) with what mortars I have at hand oblige them to retire from all their
            advanced redoubts and leave their lines open to o⟨ ur⟩ future operations which will be
            greatly accelerated should Count d’Estain conclude to divert them in another quarter. I
            am &c. &c. (a copy)
          
            Jno. Sullivan
          
        